Citation Nr: 0705552	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of D-3 compression fracture.

2.  Entitlement to a rating in excess of 50 percent for 
residuals of right femur fracture with marked limitation of 
motion of right knee and 3 5/8 shortening of the right lower 
extremity.

3.  Entitlement to an increased (compensable) rating for 
hammer toe, right second toe.

4.  Entitlement to an increased (compensable) rating for 
thrombopheblitis of the left lower extremity.

5.  Entitlement to an increased (compensable) rating for left 
thigh laceration scar.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to March 
1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision that continued previously 
assigned ratings for the veteran's service-connected right 
leg, hammer toe, thrombophlebitis, and left thigh scar 
disabilities as well as denied entitlement to a TDIU rating.  
However, the RO granted a 20 percent rating for residuals of 
D-3 compression fracture, effective July 28, 2003 (the date 
of the claim for increase).

The veteran filed a notice of disagreement (NOD) with the 
assigned ratings for his service-connected neck, right femur, 
hammer toe, thrombophlebitis, and left thigh scar 
disabilities as well as the denial of a TDIU rating in May 
2004.  The RO issued a statement of the case (SOC) for these 
matters in July 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in August 2004.  

In this appeal, the veteran initially was represented by 
private attorney Richard A. LaPointe.  After VA received 
notice that Mr. LaPointe is retiring from the practice of 
law, in a May 2006 letter, the Board notified the veteran of 
such, and requested that he advise whether he wanted to 
represent himself, or whether he wanted to appoint a veterans 
service organization, private attorney, or agent to represent 
him. In a July 2006 statement, the RO was advised that the 
veteran had selected a new representative, the attorney 
reflected on the title page.  The Board recognizes this 
change in representation.

After fulfilling the attorney's request for a complete copy 
of the veteran's claims file, in September 2006, the Board 
also granted the additional request for an extension of time 
to submit evidence and/or argument prior to appellate review 
. The attorney submitted evidence and argument in December 
2006.

As a final preliminary matter, the Board points out that, in 
the December 2006 statement, the veteran's representative 
indicated that the veteran had filed multiple express and 
implied claims for service connection lumbar spine, cervical 
spine, and right knee disabilities as related to his service-
connected right femur disability.  As the RO has not 
adjudicated these matters, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to September 26, 2003, there is no pertinent 
medical evidence to demonstrate that the veteran had more 
than overall moderate limitation of motion of the cervical 
spine a result of D-3 compression fracture.

3.  Since September 26, 2003, the D-3 compression fracture 
has not resulted in forward flexion of the cervical spine 
limited to 15 degrees or less or favorable ankylosis of the 
entire cervical spine.

4.  Residuals of a right femur fracture consist of marked 
limitation of motion of right knee and 3 5/8 shortening of 
the right lower extremity by less than 4 inches without 
impairment of the femur. 

5.  Residuals of a hammer toe, second right toe, involve a 
significantly shortened right second toe free from pain and 
other functional limitations after surgical repair of 
deformity that does not involve all toes of the right foot.

6.  Residuals of thrombophlebitis of the left lower extremity 
consist of very minimal bilateral varicose veins of the lower 
extremities without a history or evidence of 
thrombopheblitis.

7.  Residuals of a left thigh laceration scar involve an old 
minimal laceration on the left lateral thigh that could not 
be identified on examination. 

8.  The veteran's service-connected disabilities consist of 
residuals of D-3 compression fracture (rated as 20 percent 
disabling); residuals of right femur fracture with marked 
limitation of motion of right knee and 3 5/8 shortening of 
the right lower extremity (rated as 50 percent disabling); 
hammer toe, right second toe (rated as noncompensable); 
thrombophlebitis of the left lower extremity (rated as 
noncompensable); and left thigh laceration scar (rated as 
noncompensable).  The combined rating is 60 percent.

9.  The veteran's service-connected disabilities do not meet 
the minimum percentage requirements for a schedular award of 
a TDIU, and the disabilities are not shown to prevent him 
from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a D-3 compression fracture are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40. 4.45, 4.71a, 
Diagnostic Codes 5235, 5242 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5290 (2003).


2.  The criteria for a rating in excess of 50 percent for 
residuals of a right femur fracture with marked limitation of 
motion of right knee and 3 5/8 shortening of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5255, 5275 
(2006).

3.  The criteria for an increased (compensable) rating for 
hammer toe, right second toe, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40. 4.45, 4.71a, Diagnostic 
Code 5282 (2006).

4.  The criteria for an increased (compensable) rating for 
thrombophlebitis of the left lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.104, 
Diagnostic Code 7122 (2006).

5.  The criteria for an increased (compensable) rating for 
left thigh laceration scar are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Code 
7805 (2006).

6.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the increased rating and TDIU claims on appeal has 
been accomplished.  

A pre-rating letter dated in September 2003 and a post-rating 
letter dated in May 2004, both issued by the RO, collectively 
notified the veteran and his attorney of VA's 
responsibilities to notify and assist him in his increased 
rating and TDIU claims, and contained requests to advise the 
RO as to whether there was medical evidence showing treatment 
for the veteran's service-connected conditions.  Those 
letters also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that his 
service-connected disabilities had worsened) and entitlement 
to a TDIU rating (evidence showing inability to secure and 
follow a substantially gainful occupation solely due to 
service-connected disabilities).  After each letter, they 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his increased 
rating and TDIU claims, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the September 2003 and May 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In the aforementioned 
letters, the RO notified the veteran that VA would make 
reasonable efforts to help him get evidence necessary to 
support his increased rating and TDIU claims, such as medical 
records (including VA and private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  The letters further specified what records VA 
was responsible for obtaining, to include Federal records.  
Additionally, the letters requested that the veteran furnish 
any evidence that he had in his possession that pertained to 
his increased rating and TDIU claims.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents substantially 
meeting the VCAA's notice requirements-identified above-
were furnished to the veteran before and after the April 2004 
rating action on appeal.  However, the Board finds that any 
delay in issuing section 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's 
September 2003 and May 2004 letters and additional 
opportunity to provide information and/or evidence pertinent 
to the claims under consideration, the RO readjudicated the 
increased rating and TDIU claims (as reflected in the July 
2004 SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
see also Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. 
Dec. 21, 2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this appeal, the Board finds that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  While the RO has not provided 
specific notice pertinent to effective dates, on these facts, 
such omission is harmless.  Id.  Because the Board's decision 
herein denies the veteran's increased rating and TDIU claims, 
no effective date or rating is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims remaining on appeal has been accomplished.  The 
RO, on its own initiative, has made reasonable and 
appropriate efforts to assist the veteran in obtaining all 
evidence necessary to substantiate his claims.  As a result, 
service medical records, records from the veteran's 
employers, and private treatment records have been associated 
with the claims file.  Additionally, in October 2003, the 
veteran was afforded a comprehensive VA examination in 
connection with his increased rating and TDIU claims, and the 
report of that examination has been associated with the 
record.  Significantly, neither the veteran nor his attorney 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with any claim on 
appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the increased 
rating and TDIU claims on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Residuals of D-3 Compression Fracture

In this case, the veteran has been assigned a 20 percent 
disability rating for residuals of a D-3 compression fracture 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003) 
(pursuant to which residuals of a fractured vertebra are 
evaluated).  However, it was noted in the April 2004 rating 
decision on appeal that the veteran had been assigned the 20 
percent rating based upon moderate limitation of motion of 
the cervical spine.    

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluating diseases and injuries of the spine.  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

The Board notes that the RO has addressed, and given the 
veteran notice of, the former and revised rating criteria (as 
shown in the July 2004 SSOC).  Hence, there is no due process 
bar to the Board also applying the former and revised 
criteria, as appropriate.

Under the rating criteria in effect prior to September 2003, 
residuals of fracture of a vertebra warrant a 60 percent 
rating if there is no spinal cord involvement but there is 
abnormal mobility requiring a neck brace (jury mast).  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  In other cases 
of vertebral fracture without spinal cord involvement, 
residuals of vertebral fracture are to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Id.

Alternatively, prior to September 2003, limitation of motion 
of the cervical spine is evaluated under Diagnostic Code 
5290, which provides for the assignment of a 20 percent 
rating for moderate limitation of motion, and a 30 percent 
rating for severe limitation of motion.  38 C.F.R. § 4.71a 
(2003).  Unfavorable ankylosis of the cervical spine warrants 
a 40 percent rating and favorable ankylosis warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003).

Under the revised criteria, vertebral fracture or dislocation 
(designated at Diagnostic Code 5235) and degenerative 
arthritis of the spine (designated at Diagnostic Code 5242); 
are rated pursuant to the General Rating Formula for Diseases 
and Injuries of the Spine.  Pertinent to the cervical spine, 
that formula provides for assignment of a 20 percent rating 
is assignable when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assignable for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Finally, 
the maximum 40 percent rating for cervical spine disability 
is only assignable for unfavorable ankylosis of the entire 
cervical spine.  Note (1) following the aforementioned 
criteria indicates that any associated neurological 
abnormalities, including but not limited to bowel or bladder 
impairment should be evaluated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  

Under the revised rating criteria, normal range of motion of 
the cervical spine is as follows: flexion to 45 degrees, 
extension to 45 degrees, lateral flexion to 45 degrees 
bilaterally, and rotation to 80 degrees bilaterally.  38 
C.F.R. § 4.71a, Plate V (2006).

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence of record in light of all pertinent 
provisions of the rating schedule, the Board finds that a 
rating in excess of 20 percent for residuals of D-3 
compression fracture is not warranted under even the former 
or revised applicable rating criteria.

An October 2003 VA examination report reflects the veteran's 
complaints of frequent mild to moderate neck pain and limited 
motion.  Cervical spine range of motion was recorded as 
forward flexion to 45 degrees; extension to 30 degrees; left 
and right lateral flexion to 30 degrees on each side; and 
bilateral rotation to 45 degrees on each side.   The examiner 
diagnosed compression fracture by history at C-3.  It was 
further noted that the veteran exhibited mild to moderate 
range of motion impairment in his neck, which the examiner 
felt should not have been caused by a compression fracture 
alone at one vertebra, but that was likely due to subsequent 
development of osteoarthritis of the neck.  An October 2003 
VA X-ray revealed no evidence of cervical spine fracture or 
subluxation but showed minimal spondylosis of the cervical 
spine and minimal neural foraminal narrowing at C3-C4 on the 
right side.  

An April 2004 private MRI report showed evidence of moderate 
cervical spondylosis.  A May 2004 private physician statement 
noted that the veteran received cervical epidural steroid 
injections. 

Pertinent to the 2003 claim on appeal, there is no medical 
evidence prior to September 26, 2003 upon which to rate the 
disability under consideration.  Absent medical findings of 
severe limitation of motion of the cervical spine, 
demonstrable deformity of a vertebral body, or residuals of a 
vertebral fracture with abnormal mobility requiring a neck 
brace, there simply is no basis for the Board to find that 
the criteria for a rating in excess of 20 percent pursuant to 
Diagnostic Code 5285 or 5290 are met.  

The Board further finds that, since September 26, 2003, the 
pertinent evidence set forth above does not reflect any 
findings that would warrant a rating excess of 20 percent 
solely under the criteria of the General Rating Formula.  
None of the competent medical evidence shows that the veteran 
suffers from cervical spine motion limited to forward flexion 
of the cervical spine 15 degrees or less or ankylosis of the 
entire cervical spine.  

As indicated above, since the change in rating criteria, the 
General Rating Formula also directs that neurological 
manifestations of should be rated separately from orthopedic 
manifestations.  In this case, however, there is no objective 
evidence of any separately ratable neurological abnormalities 
associated with the veteran's service-connected cervical 
spine disability.  In this regard, the Board has reviewed the 
competent medical evidence of record, and notes that no 
physician has found any neurological abnormality that is a 
manifestation of the veteran's service-connected cervical 
spine disability.

The Board also finds that there is no basis for assignment of 
any higher rating based on consideration of any of the 
factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. at 204-7.  While the veteran has asserted 
experiencing pain and limitation of motion, the evidence 
reflects that the currently assigned 20 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  Even considering 
functional loss due to pain, the criteria for higher any 
higher rating simply are not met.  Thus, the record presents 
no basis for assignment of any higher rating under the 
General Rating formula based solely on consideration the 
factors contained in 38 C.F.R. §§  4.40, 4.45 and DeLuca.

The Board further finds that no other provision of either the 
former or revised rating schedule provides a basis for 
assignment of any higher rating for the veteran's cervical 
spine disability.  In this regard, the Board notes that, 
absent evidence of a fractured vertebrae or ankylosis, 
evaluation of the disability under former Diagnostic Codes 
5285 or 5287 is not warranted.  There also is no medical 
indication that the veteran currently suffers from 
intervertebral disc syndrome of the cervical spine as a 
progression of the disability for which service connection 
has been granted, so as to warrant evaluation of the 
disability under either former Diagnostic Code 5293, or 
revised Diagnostic Code 5243.

In light of the foregoing, the Board finds that the veteran's 
service-connected residuals of a D-3 compression fracture do 
not warrant assignment of a schedular rating in excess of 20 
percent.




B.  Residuals of Right Femur Fracture

The veteran is currently rated as 50 percent disabling for 
residuals of right femur fracture with marked limitation of 
motion of right knee and 3 5/8 shortening of the right lower 
extremity.  As explained below, the Board finds that a rating 
in excess of 50 percent under any applicable rating criteria 
is not warranted.

Under Diagnostic Code 5275, shortening of the lower extremity 
is assigned a 50 percent rating for shortening of 3.5 to 4 
inches (8.9 cms. to 10.2 cms.) and a 60 percent rating for 
shortening of over 4 inches (10.2 cms.).  Ratings from this 
diagnostic code are not to be combined with other ratings for 
fracture or faulty union with the same extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (2006).

Under Diagnostic Code 5255, a 60 percent rating is warranted 
for impairment of the femur with fracture of the surgical 
neck of the femur with false joint, or for fracture of the 
shaft or anatomical neck of the femur with nonunion when 
there is no loose motion and weight-bearing is preserved with 
the aid of a brace.  An 80 percent rating is assigned for 
impairment of the femur with nonunion of a spiral or oblique 
fracture with loose motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2006).

An October 2003 VA examination report reflects the examiner's 
diagnosis of status post right femoral fracture with 
significant orthopedic surgery involving placement of 
hardware and a bone graft from the right iliac crest.  The 
veteran's right hip range of motion was recorded as flexion 
to 100 degrees; abduction to 45 degrees; adduction to 25 
degrees; internal rotation to 10 degrees; and external 
rotation to 45 degrees.  The examiner noted that the veteran 
had shortening of the right leg by approximately 3 inches, 
which is compensated by the use of an elevated shoe on the 
right foot.  It was further noted that the veteran walked 
with a slight limp and complained of right hip pain and 
limitation of function.  An October 2003 VA X-ray report 
lists an impression of right hip arthritis without fracture 
or dislocation and noted that there was foreshortening of the 
right lower extremity as compared to the left lower 
extremity.

In light of the foregoing medical evidence, the Board finds 
that the veteran's service-connected residuals of right femur 
fracture with marked limitation of motion of right knee and 3 
5/8 shortening of the right lower extremity do not warrant a 
rating in excess of 50 percent, particularly since the 
October 2003 VA examiner noted that the veteran's right lower 
extremity was shortened by only approximately 3 inches.  
Further, the pertinent medical evidence of record does not 
show findings of impairment of the femur with fracture of the 
surgical neck with false joint, impairment of the femur with 
fracture of the shaft or anatomical neck with nonunion when 
there is no loose motion and weight-bearing is preserved with 
the aid of a brace, or nonunion of a spiral or oblique 
fracture with loose motion.  

In this case, findings of pain and limitation of function 
have already been taken into consideration in the assignment 
of the current 50 percent rating.  Thus, the record presents 
no basis for assignment of any higher rating under the 
applicable rating criteria based solely on consideration the 
factors contained in 38 C.F.R. §§  4.40, 4.45 and DeLuca.

There are also no objective medical findings that the veteran 
currently suffers from anklyosis or flail joint of the hip, 
so as to warrant evaluation of the disability under either 
Diagnostic Code 5250 or Diagnostic Code 5254.

As regards scarring, the October 2003 VA examination report 
reflects that the veteran had two lateral scars over the 
distal right femur from the in-service wound and subsequent 
surgical repair.  The anterior scar was noted as 
approximately 8 inches long, flat, and nontender.  The 
posterior scar was noted as approximately 8 inches long, 
nontender, slightly redder than the surrounding skin, and 
significantly depressed from a loss of a moderate amount of 
muscle tissue in the distal thigh.  The examiner also 
detailed that there was no noticeable scarring around the 
right iliac crest.  

The Board has considered whether any of these scars may 
warrant the assignment of a separate compensable rating under 
the available diagnostic codes at 38 C.F.R. § 4.118.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
medical evidence does note reflect that any associated scar 
is of a size or involves any symptoms or pertinent 
charcteristics so as to warrant the assignment of separate, 
compensable rating under any pertinent provision of section 
4.118.  See, e.g., Diagnostic Codes 7801-7805.  

In light of the foregoing, the Board finds that the veteran's 
service-connected residuals of fracture of the right femur do 
not warrant assignment of a schedular rating in excess of 50 
percent.

C.  Hammer Toe, Right Second Toe

The veteran has been assigned a noncompensable (zero percent) 
rating for hammer toe, right second toe, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5282 (2006).  The rating 
criteria provides for a noncompensable disability rating for 
single hammer toes.  The maximum disability rating of 10 
percent is warranted when the disability involves all toes, 
unilaterally, without claw foot.  38 C.F.R. § 4.71, 
Diagnostic Code 5282.

The October 2003 VA examiner diagnosed prior hammertoe 
deformity of the right second toe with surgical repair.  It 
was noted in the report that the veteran had undergone a 
hammertoe surgical repair of the second toe of the right foot 
in the early 1960s resulting in removal of the proximal 
phalanx and PIP joint.  Objective medical findings were 
reported as significantly shortened second right toe that was 
free from pain, other symptoms, or any limitations.  

In light of the foregoing medical evidence, the Board finds 
that the veteran's service-connected second hammer toe of the 
right foot does not warrant a compensable rating, 
particularly since the October 2003 VA examiner noted that 
the single hammer toe was repaired, with no pain or objective 
residuals present.  Furthermore, the evidence does not 
reflect that all of the toes of the right foot are hammer.  

Absent medical findings of any current symptoms or functional 
impairment associated with the service-connected disability, 
there is no basis for assignment of a compensable rating 
under Diagnostic Code 5282, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, or any other provision of VA's 
rating schedule.

D.  Thrombophlebitis of the Left Lower Extremity

The veteran's service-connected disability of 
thrombophlebitis of the left lower extremity has been 
evaluated as noncompensable under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Under that diagnostic code, a 10 
percent rating is warranted for cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity.  For 
a 20 percent rating, there must be arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  A 30 
percent rating requires arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  

Two notes follow Diagnostic Code 7122.  Note (1) instructs 
the rater to separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy under 
other diagnostic codes. The rater is also instructed to 
separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R. § 4.25 and § 4.26.  Id.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in which the rating schedule 
does not provide for such a rating, and the  requirements for 
a compensable rating are not met.  38 C.F.R. § 4.31 (2006).



A November 2002 private treatment note indicates that the 
veteran was prescribed medication for deep vein thrombosis 
prophylaxis.  In the October 2003 VA examination report, the 
examiner noted small caliber varicosities on the medial 
aspect of bilateral distal calves, with the left slightly 
worse than the right extremity.  It was noted that the 
veteran was without pain or other objective symptoms, had no 
episodes of swelling or redness, and had not need for 
antibiotics to treat this condition.  The veteran reported 
that he had suffered from frostbite in some of his toes 
during service.  The examiner indicated that the veteran had 
not suffered from discoloration of skin, significant pain, 
loss of tissue, lingering pain, or other symptomalogy in his 
toes.  Diagnoses of bilateral very minimal varicose veins of 
the lower extremities without history of evidence of 
thrombophlebitis as well as a history of cold injury of the 
toes with no apparent injury residuals were listed in the 
examination report. 

Based on the foregoing medical evidence, the Board finds that 
the veteran's service-connected thrombophlebitis of the left 
lower extremity does not warrant a compensable rating under 
Diagnostic Code 7122.  Objective medical findings do not show 
that the veteran has arthralgia or other pain, numbness, cold 
sensitivity, tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities of the left lower extremity.  Further, absent 
medical findings of any current symptoms or functional 
impairment associated with the service-connected disability, 
there is no basis for assignment of a compensable rating 
under any other provision of VA's rating schedule.

E.  Left Thigh Laceration Scar

The veteran has been assigned a noncompensable rating for a 
left thigh laceration scar, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2006).  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation where 
the area or areas exceeds 6 square inches (39 sq. cm.), and 
higher evaluations for scars that affect a greater area.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, are 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id. at Note 1. A deep scar is one associated with 
underlying soft tissue damage.  Id. at Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
2.  Under Diagnostic Code 7803, superficial, unstable, scars 
warrant a 10 percent evaluation.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2006).  Under Diagnostic Code 7804, scars that are 
superficial and painful on examination may be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  Other scars may be rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2006).

In the October 2003 VA examination report, it was noted that 
the veteran complained of an old minimal laceration on the 
left lateral thigh but was unable to pinpoint the location or 
show the examiner any subsequent scar.  There is no other 
medical evidence pertinent to evaluation of the left thigh 
laceration scar.

Under these circumstances, the Board finds that there is no 
basis for assignment of any schedular compensable rating for 
the veteran's left thigh laceration scar are not met.

F.  All Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that at any 
time pertinent to the appeal, the veteran's neck, femur, 
hammer toe, thrombophlebitis, or left thigh scar disability 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of higher rating on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(1) (2006).  There is 
simply no evidence of marked interference with employment 
(i.e., beyond that contemplated in each assigned disability 
rating).  There also is no evidence of frequent periods of 
hospitalization or evidence that any of these disabilities 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, Board must conclude that each 
of the claims for increased rating on appeal must be denied.  
In reaching this conclusion for each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

G.  TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2006).  

The veteran's service-connected disabilities consist of 
residuals of D-3 compression fracture (rated as 20 percent 
disabling); residuals of right femur fracture with marked 
limitation of motion of right knee and 3 5/8 shortening of 
the right lower extremity (rated as 50 percent disabling); 
hammer toe, right second toe (rated as noncompensable); 
thrombophlebitis of the left lower extremity (rated as 
noncompensable); and left thigh laceration scar (rated as 
noncompensable).  The veteran also receives special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) for loss of use of one foot.  The veteran's 
combined disability rating is 60 percent.  Consequently, the 
veteran does not meet the minimum percentage requirements 
under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In his July 2003 Application for Increased Compensation Based 
on Unemployability, the veteran stated that he completed a 
high school education and remarked that he suffered from 
rheumatoid arthritis in his shoulders and knees as well as 
had experienced two torn rotator cuffs.  In this report, the 
veteran indicated that he left his job at a commercial 
heating and air conditioning company in April 1995 because of 
his service-connected disabilities, and that he has not 
worked since that time.  The Board will consider the 
veteran's assertions in light of the objective evidence of 
record.  

Objective medical findings indicate that during an October 
2003 VA examination, the veteran stated that he had retired 
from active employment thirteen years ago due to other 
orthopedic issues with his shoulders.

Statements from the veteran's employers received in September 
and October 2003 indicate that resigned from employment at 
Castlewood Homes in September 1993 and was "laid off" from 
employment with Pike Electric Company in April 1995.  Private 
treatment records dated between 1995 and 2004 show treatment 
for multiple nonservice-connected disabilities including 
bilateral knee arthritis, bilateral rotator cuff tendonitis, 
and bilateral sciatica.

While the Board has considered the veteran's assertions in 
this appeal, none of the competent medical evidence of record 
indicates that veteran's service-connected disabilities-
either individually or in concert-render him unable to 
obtain or retain substantially gainful employment, the Board 
must conclude that the criteria for invoking the procedures 
of 38 C.F.R. 4.16 (b), for assignment of a TDIU, on an extra-
schedular basis, are not met.  While the record does show 
that the veteran has not been employed for many years, the 
record also reflects that the veteran suffers from multiple 
nonservice-connected shoulder and knee disabilities which 
have affected his ability to maintain employment.  Simply 
stated, however, there simply is no competent evidence or 
opinion even suggesting that veteran is unemployable due to 
service-connected disability(ies).

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, absent 
competent, persuasive evidence to support the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.




ORDER

A rating in excess of 20 percent for residuals of compression 
fracture of D-3 is denied.

A rating in excess of 50 percent for residuals of right femur 
fracture with marked limitation of motion of right knee and 3 
5/8 shortening of the right lower extremity is denied.

An increased (compensable) rating for hammer toe, right 
second toe, is denied.

An increased (compensable) rating for thrombophlebitis of the 
left lower extremity is denied.

An increased (compensable) rating for left thigh laceration 
scar is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


